Citation Nr: 1825142	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation in excess of 10 percent for left knee chondromalacia patella with degenerative arthritis


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

Service Connection for Tinnitus

In October 2012, the Veteran was afforded a VA audiology examination.  The Veteran reported he first noticed his tinnitus after leaving Vietnam in 1967.  The Veteran reported a history of military noise exposure due to weapons and explosives.  He also reported during his 10 month assignment in Vietnam he experienced small arms fire, grenades and rockets with no hearing protection.  He also reported that he was put in as a replacement with the infantry in Vietnam as a shooter.  The Veteran denied any occupational or recreational noise exposure.  The examiner opined that it is less likely than not that the Veteran's current tinnitus was caused by or are the result of his military service.  In support of this opinion, the examiner noted that the Veteran's service treatment records indicate normal hearing without any significant hearing threshold shift at the time of separation from the military.  The examiner further noted the Veteran's DD-214 lists a Specialty of GEN. SUP. SPEC. with a related civilian occupation listed as STK CLK.  His decorations include the Vietnam Service and Campaign Medals.  Based on this evidence and without any supportive evidence there was no basis to connect the current complaint of tinnitus to active military duty.

The Board finds this medical opinion inadequate for adjudication purposes, as the examiner used a lack of evidence showing tinnitus upon separation to support the opinion that the Veteran's current bilateral tinnitus is not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Furthermore, although the examiner noted the Veteran's statements concerning in-service noise exposure and symptoms since service, the examiner did not adequately address or consider these statements or their significance in his opinion.  For these reasons, the Board finds that the October 2012 opinion is inadequate and an addendum opinion is needed which fully considers and addresses the evidence of record.

Increased Evaluation for Service-Connected Left Knee Disability

The Board finds remand necessary to obtain appropriate VA examination to determine the current severity of the Veteran's service-connected disability.  The Board notes the last examinations conducted in regards to this claim was done in 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Moreover, since the last examination, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  

The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so." 

In light of the foregoing, the Board finds that new a VA examination should be provided addressing the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's October 2012 audiology examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the October 2012VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties, including exposure to combat noise?

In providing these opinions, the examiner must also recognize the fact that the lack of diagnosis of tinnitus in service is not, by itself, a sufficient reason to deny service connection for tinnitus.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  After the above development listed in item #1 is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected left knee disability.  The electronic claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

A report of the examination should be associated with the file.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




